department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr uniform issue list xxx xxx xxx legend taxpayer ira financial_institution financial advisor amount dear xxx xxx xxx xxx xxx xxx this letter is in response to your request on date submitted by your authorized representative as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover period contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer represents that his ira totaling amount was distributed to him by financial_institution without his knowledge or consent taxpayer represents that his failure to accomplish a rollover of amount from ira within the 60-day period prescribed by sec_408 of the code was due to the failure of financial_institution to provide contemporaneous communication at the time of the distribution which resulted in taxpayer being unaware of the distribution until after the 60-day period had expired taxpayer asserts that amount has not been used for any purpose taxpayer maintained ira at financial_institution taxpayer represents that he relied upon financial advisor's services and advice in managing his financial affairs including his ira taxpayer represents that he kept a credit card on file with financial_institution which it had used to pay administrative fees for ira taxpayer asserts that he relied on financial institution's past use of that credit card to pay administrative fees taxpayer also asserts that he relied on financial advisor to pay fees for ira and to notify taxpayer if fees were due and that financial_institution would charge the credit card kept on file for such purpose in late financial_institution sent taxpayer letters requesting payment of fees and communicating that a possible consequence of non payment would be its resignation as custodian of ira during this time period taxpayer was preoccupied with the care of his wife who underwent several medical procedures taxpayer represents that he was the primary caregiver for his wife during this time period on date financial_institution distributed_amount from ira to taxpayer after several months without directing communication to taxpayer between date and date taxpayer received no communication from financial_institution regarding uncollected administrative fees for ira financial_institution sent taxpayer two separate confirmations of investments in ira without noting the uncollected fees financial advisor states that financial_institution provided him with neither notice of the administrative fees due nor notice of the distribution of amount from ira taxpayer asserts that he did not authorize the distribution of amount from ira based on the facts and representations taxpayer requests a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and submitted by taxpayer is consistent with the assertion that taxpayer's inability to complete a timely rollover was due to financial_institution distributing amount from ira without his authorization and without notice to financial advisor and without contemporaneous communication about the distribution therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira taxpayer is granted a period of days from the issuance of this letter_ruling to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code regarding required distributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives if you wish to inquire about this ruling contact xxx at xxx xxx-xxxx please address all correspondence to se t ep ra t3 sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclosure cc xxx xxx xxx xxx xxx
